Case 5:18-cv-02508-CBM-KK Document 1 Filed 11/29/18 Page 1 of 7 Page ID #:1



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9

10
      WILLIAM M. HEERSEMA,                         Case No. 5:18-cv-02508
11
                        Plaintiff,                 COMPLAINT FOR DAMAGES
12
             v.                                    1. VIOLATION OF THE FAIR DEBT
13                                                 COLLECTION PRACTICES ACT, 15 U.S.C.
                                                   §1692 ET SEQ.
14    CONTINENTAL CREDIT CONTROL,
      INC.,                                        2. VIOLATION OF THE ROSENTHAL FAIR
15                                                 DEBT COLLECTION PRACTICES ACT,
                        Defendant.                 CAL. CIV. CODE §1788 ET SEQ.
16
                                                   DEMAND FOR JURY TRIAL
17

18
                                              COMPLAINT
19
            NOW comes WILLIAM M. HEERSEMA (“Plaintiff”), by and through his attorneys,
20

21   WAJDA LAW GROUP, APC (“Wajda”), complaining as to the conduct of CONTINENTAL

22   CREDIT CONTROL, INC. (“Defendant”) as follows:
23                                       NATURE OF THE ACTION
24      1. Plaintiff brings this action against Defendant pursuant to the Fair Debt Collection Practices
25
     Act (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Rosenthal Fair Debt Collection Practices
26
     Act (“RFDCPA”) under Cal. Civ. Code §1788, for Defendant’s unlawful conduct.
27
                                        JURISDICTION AND VENUE
28
                                                      1
Case 5:18-cv-02508-CBM-KK Document 1 Filed 11/29/18 Page 2 of 7 Page ID #:2



 1         2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1367, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim
 4
     pursuant to 28 U.S.C. §1367.
 5
           3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   in the Central District of California, and a substantial portion of the events or omissions giving rise

 8   to the claims occurred within the Central District of California.

 9                                                          PARTIES
10
           4. Plaintiff is a 59 year-old consumer residing in Riverside County, California, which is
11
     located within the Central District of California.
12
           5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
13
           6. Defendant boats that it “uses cutting-edge technologies to efficiently locate and assess the
14

15   consumer’s ability to pay to produce results 50%-60% above the national average for our clients.”1

16   Defendant is a corporation organized under the laws of the State of California with its principal
17   place of business at 22 North Milpas Street, Suite C, Santa Barbara, California 93103. Defendant
18
     regularly collects upon consumers located in the State of California.
19
           7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
20
           8.   Defendant acted through its agents, employees, officers, members, directors, heirs,
21

22   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times

23   relevant to the instant action.

24                                     FACTS SUPPORTING CAUSES OF ACTION
25         9.    Several years ago, Plaintiff received medical services from Desert Advanced Imaging
26
     (“Desert”).
27

28   1
         http://www.contcred.com/index.php/pages/about-us
                                                               2
Case 5:18-cv-02508-CBM-KK Document 1 Filed 11/29/18 Page 3 of 7 Page ID #:3



 1       10. Upon information and belief, the costs of the medical services performed by Desert were
 2   covered by Plaintiff’s insurance.
 3
         11. RadNet acquired or became the parent company of Desert after Plaintiff received the
 4
     medical services referenced in paragraph 9.
 5
         12. In 2018, Plaintiff accessed his consumer report as he intended to apply for additional lines
 6

 7   of credit.

 8       13. Upon accessing his consumer report, Plaintiff discovered that Defendant was reporting on

 9   unpaid medical bills purportedly owed to Desert (“subject debt”).
10
         14. Plaintiff was taken aback by Defendant’s reporting on his consumer report, as the subject
11
     debt was covered by his insurance.
12
         15. As a result of this false reporting, Plaintiff’s ability to obtain additional lines of credit was
13
     greatly hindered.
14

15       16. Plaintiff promptly contacted RadNet, Desert’s successor, to inquire about the subject debt.

16       17. RadNet informed Plaintiff there were no outstanding medical bills under his account.
17       18. Upon information and belief, RadNet has reached out to Defendant on several occasions
18
     to notify it that Plaintiff does not owe the subject debt and to stop reporting it on his consumer
19
     report.
20
         19. Thereafter, around early November of 2018, Plaintiff contacted Defendant to inform it that
21

22   he does not owe the subject debt, and that RadNet confirmed that he does not owe the subject debt.

23       20. However, Defendant held that it would continue its collection campaign to collect upon

24   the subject debt from Plaintiff.
25       21. Frustrated over Defendant’s conduct, Plaintiff spoke with Wajda regarding his rights.
26
         22. Plaintiff has incurred costs and expenses consulting with and retaining his attorneys as a
27
      result of Defendant’s conduct.
28
                                                         3
Case 5:18-cv-02508-CBM-KK Document 1 Filed 11/29/18 Page 4 of 7 Page ID #:4



 1         23. Plaintiff has suffered concrete harm due to Defendants conduct, including but not limited
 2       to, aggravation, invasion of privacy, and emotional distress.
 3
                    COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 4
           24. Plaintiff repeats and realleges paragraphs 1 through 23 as though fully set forth herein.
 5
           25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
 6

 7         26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

 8   use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

 9         27. Defendant identifies itself as a debt collector, and is engaged in the business of collecting
10
     or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed
11
     or due to others. Defendant has been a member of the Association of Credit Collection
12
     Professionals, an association of debt collectors, since 2011.2
13
           28. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction
14

15   due or asserted to be owed or due to another for personal, family, or household purposes.

16               a. Violations of FDCPA § 1692e
17         29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
18
         deceptive, or misleading representation or means in connection with the collection of any debt.”
19
           30. In addition, this section enumerates specific violations, such as:
20
                    “The false representation of . . . the character, amount, or legal status of any debt .
21                  . . .” 15 U.S.C. §1692e(2); and
22                  “The use of any false representation or deceptive means to collect or attempt to
                    collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
23                  §1692e(10).
24
           31. Defendant violated §1692e, e(2) and e(10) when it used deceptive means to collect and/or
25
     attempt to collect the subject debt. Defendant began its collection efforts by reporting the subject
26

27

28   2
         https://www.acainternational.org/search#memberdirectory
                                                                4
Case 5:18-cv-02508-CBM-KK Document 1 Filed 11/29/18 Page 5 of 7 Page ID #:5



 1   debt on Plaintiff’s consumer report. Upon discovering Defendant’s reporting of the subject debt,
 2   Plaintiff contacted RadNet to inquire about the subject debt. RadNet then informed Plaintiff that he
 3
     does not owe the subject debt and that there was no outstanding balance under Plaintiff’s account.
 4
     Thereafter, Plaintiff contacted Defendant to state that he does not owe the subject debt, which was
 5
     confirmed by RadNet. Furthermore, RadNet even contacted Defendant on several occasions asking
 6

 7   it to remove the subject debt from Plaintiff’s consumer report. However, Defendant did not stop its

 8   collection efforts and proclaimed that it would continue to seek payment from Plaintiff. Defendant’s

 9   statement demonstrates its willingness to collect from innocent consumers, as it misleadingly
10
     attempted to collect from Plaintiff upon a debt that he does not owe.
11
             b. Violations of FDCPA § 1692f
12
        32. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or
13
     unconscionable means to collect or attempt to collect any debt.”
14

15      33. Defendant violated §1692f by employing unfair means to collect the subject debt from

16   Plaintiff. Specifically, it was unfair for Defendant to assert that it could collect upon the subject
17   debt, which Plaintiff does not owe. Plaintiff was unfairly led to believe that Defendant could collect
18
     upon a debt that he does not owe. Defendant’s actions only served to confuse and worry Plaintiff.
19
        WHEREFORE, Plaintiff, WILLIAM M. HEERSEMA, respectfully requests that this
20
     Honorable Court enter judgment in his favor as follows:
21

22      a. Declaring that the practices complained of herein are unlawful and violate the
           aforementioned bodies of law;
23
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
24         §1692k(a)(2)(A);
25      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
26         under 15 U.S.C. §1692k(a)(1);

27      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k(a)(3); and
28
                                                        5
Case 5:18-cv-02508-CBM-KK Document 1 Filed 11/29/18 Page 6 of 7 Page ID #:6



 1       e. Awarding any other relief as this Honorable Court deems just and appropriate.
 2
           COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 3

 4       34. Plaintiff restates and realleges paragraphs 1 through 33 as though fully set forth herein.

 5       35. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).

 6       36. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
 7   and (f).
 8
         37. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 9

10              a. Violations of RFDCPA § 1788.17

11       38. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
12
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
13
     comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
14
     remedies in Section 1692k of, Title 15 of the United States Code.”
15
         39. As outlined above, through its attempts to collect upon the subject consumer debt,
16

17   Defendant violated § 1788.17; and §§1692e, and f. Defendant engaged in a deceptive and

18   unconscionable campaign to collect on the subject consumer when it misleadingly represented that
19   it could collect any amount from Plaintiff for a debt that he does not owe. On at least one occasion,
20
     Defendant falsely represented that Plaintiff owed the subject debt, even though Plaintiff’s insurance
21
     covered all of his medical expenses, and Plaintiff even notified Defendant that he did not owe the
22
     subject debt. Moreover, RadNet contacted Defendant on more than one occasion to inform
23

24   Defendant that Plaintiff does not owe the subject debt. Consequently, Defendant misrepresented

25   the character, extent, or amount of the subject debt through its deceptive campaign to extract

26   payment from Plaintiff when he had no obligation to pay.
27

28
                                                        6
Case 5:18-cv-02508-CBM-KK Document 1 Filed 11/29/18 Page 7 of 7 Page ID #:7



 1      40. Defendant willfully and knowingly violated the RFDCPA through its unlawful collection
 2   efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
 3
     Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.
 4
     Code § 1788.30(b).
 5
        WHEREFORE, Plaintiff, WILLIAM M. HEERSEMA, respectfully requests that this
 6

 7   Honorable Court enter judgment in his favor as follows:

 8
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
 9         statute;

10      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
11
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
12         1788.30(b);

13      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
           § 1788.30(c); and
14
        e. Award any other relief as the Honorable Court deems just and proper.
15

16

17      Dated: November 29, 2018                  Respectfully submitted,

18                                                By: /s/ Nicholas M. Wajda
                                                  Nicholas M. Wajda
19                                                WAJDA LAW GROUP, APC
                                                  11400 West Olympic Boulevard, Suite 200M
20                                                Los Angeles, California 90064
21                                                Telephone: (310) 997-0471
                                                  Facsimile: (866) 286-8433
22                                                Email: nick@wajdalawgroup.com

23

24

25

26

27

28
                                                       7
